

116 SRES 196 ATS: Recognizing the American Peanut Shellers Association for a century of effective leadership in the peanut industry and the beneficial work of the peanut industry in the United States and the State of Georgia.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 196IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Perdue (for himself and Mr. Isakson) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the American Peanut Shellers Association for a century of effective leadership in the
			 peanut industry  and the beneficial work of the peanut industry in the
 United States and the State of Georgia.Whereas, in 1917 and 1918, commercial peanut shellers and crushers in Georgia, Alabama, and Florida recognized the need for an organization to promote the peanut industry in the southeastern United States;Whereas, to address that need, the Southeastern Peanut Association was chartered on April 5, 1919, with a mission to promote the domestic peanut industry;Whereas the Southeastern Peanut Association, now known as the American Peanut Shellers Association—(1)is the oldest organized group in the United States dedicated to the promotion of the domestic peanut industry; and(2)has been at the forefront of leadership in the peanut industry in the United States for more than a century, promoting that industry in the United States and throughout the world;Whereas, in furtherance of the mission to promote the domestic peanut industry, the Southeastern Peanut Association began to cosponsor the USA Peanut Congress, the largest meeting of all elements of the peanut industry in the United States;Whereas, in 1986, the Southeastern Peanut Association completed a new headquarters office in Albany, Georgia, after outgrowing a previous office;Whereas, in 1993, the name of the Southeastern Peanut Association was changed to the American Peanut Shellers Association, as the mission of the association had expanded throughout the United States;Whereas, in 1996, the American Peanut Shellers Association formed The Peanut Institute to promote the nutritional benefits of peanuts;Whereas The Peanut Institute has promoted nutritional research through outside universities and other organizations, and that research has verified the outstanding nutritional benefits of peanuts;Whereas, on recognizing those nutritional benefits, the Food and Drug Administration, pursuant to the leadership of The Peanut Institute, granted nuts a qualified health claim;Whereas the members, committees, and board of the American Peanut Shellers Association work collectively to meet the adopted annual goals of the American Peanut Shellers Association; andWhereas, through that collective work, the American Peanut Shellers Association continues to be an effective voice for the promotion of—(1)the peanut industry; and(2)the nutritional benefits of peanuts: Now, therefore, be itThat the Senate recognizes—(1)the American Peanut Shellers Association for a century of effective leadership in the peanut industry; and(2)the beneficial work of the peanut industry in—(A)the United States; and(B)the State of Georgia.